Exhibit 1 SECOND MODIFICATION AGREEMENT DATE: Effective as of December 7, 2012 PARTIES: Borrower: UTAH MEDICAL PRODUCTS, INC. a Utah corporation Lender: JPMORGAN CHASE BANK, N.A. a national banking association RECITALS: A.Lender previously extended to UTAH MEDICAL PRODUCTS, INC., a Utah corporation (“Borrower”), a loan in the aggregate maximum principal amount of FOURTEEN MILLION AND NO/100 DOLLARS ($14,000,000.00) (the “Loan”) pursuant to a Credit Agreement, dated March 17, 2011, as amended pursuant to that certain First Modification Agreement dated September 23, 2011 (as amended and modified from time to time, the “Credit Agreement”), and evidenced by that certain Secured Promissory Note of even date with the Credit Agreement (as amended and modified from time to time, the “Note”).Capitalized terms used in this Second Modification Agreement (this “Agreement”) and not otherwise defined in this Agreement shall have the meanings given to such terms in the Credit Agreement. B.The Loan is secured by, among other things, (i) a Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing dated March 17, 2011 (as amended and modified from time to time, the “Midvale Deed of Trust”), executed by Borrower, as trustor, in favor of Lender, as beneficiary, and recorded on March 23, 2011, as Entry No. 11154728 in the official records of Salt Lake County, Utah (the “Official Records”); (ii) a Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing dated March 17, 2011 (as amended and modified from time to time, the “Redwood Deed of Trust”), executed by Borrower, as trustor, in favor of Lender, as beneficiary, and recorded on March 23, 2011, as Entry No. 11154727 in the Official Records; and (iii) a Leasehold Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing dated March 17, 2011 (as amended and modified from time to time, the “Leasehold Deed of Trust,” and together with the Midvale Deed of Trust and the Redwood Deed of Trust, the “Deeds of Trust”), executed by Borrower, as trustor, in favor of Lender, as beneficiary, and recorded on March 23, 2011, as Entry No. 11154726 in the Official Records.
